Title: To Thomas Jefferson from Patrick Byrne, 23 May 1805
From: Byrne, Patrick
To: Jefferson, Thomas


                  
                     Sir 
                     
                     182 Market St philadelphia 23 May 1805
                  
                  agreeable to my promise I now enclose a list of pamphlets, published whilst in Dublin—if you honour me with your Command for one or more of them I will instantly attend to it 
                  I am with the greatest respect Sir yr. obed & very hum Sevt
                  
                     Pat. Byrne 
                     
                  
               